Exhibit 21 21st Century Fox America, Inc. United States of America 21st Century Fox Europe, Inc. United States of America BSkyB Holdco, Inc. United States of America FEG Holdings, LLC United States of America Fox Broadcasting Company United States of America Fox Cable Networks, Inc. United States of America Fox Entertainment Group, LLC United States of America Fox Networks Group, Inc. United States of America Fox News Network, LLC United States of America Fox Sports Net, Inc. United States of America Fox Television Holdings, LLC United States of America Fox Television Stations, LLC United States of America FX Networks, LLC United States of America STAR US Holdings Subsidiary, LLC United States of America STAR US Holdings, Inc. United States of America Twentieth Century Fox Film Corporation United States of America Twentieth Century Fox Film International, Inc. United States of America
